DETAILED ACTION
This action is in response to applicant’s 9/2/2021 amendment.
Claims 6, 7, 8 and 20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 12, 14-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stenhede et al. (US 2006/0191672), and further in view of Mathur et al. (US 2003/0000688), Knoll (US 2005/0039486), and Gaiser et al. (US 2015/0308295).
Regarding claims 1 and 22, Stenhede et al. discloses a plate package (10) for a heat exchanger device, comprising: a plurality of first heat exchanger plates (Paragraph 28: A first heat exchanger plate comprises one plate of a pair of plates that define a fluid channel) and a plurality of second heat exchanger plates (Paragraph 28: A second heat exchanger plate comprises another plate of the pair of plates that define the fluid channel) arranged alternatingly in the plate package one on top another in a first direction (Annotated Figure 8, Figures 1-2, and Paragraph 28), where each of the first and second heat exchanger plates have a geometrical main extension plane (Annotated Figure 8 and Figures 1-3: A plane in which each heat 
for evaporating the medium (Paragraph 28),
Where each of the first and second heat exchanger plates has a circumferential edge portion including an upper portion (41), a lower portion (42) and two opposing side portions (43, 44) interconnecting the upper and lower portions (Figure 3),
Where each of the first and second heat exchanger plates further comprise, along at least a section of the opposing side portions (34) (Paragraph 11: Corrugated ridges and valleys) extending along and at a distance from the circumferential edge portion (Figure 3), thereby separating each of the first plate interspaces into an inner heat transferring portion (Figures 1-3: Region containing 34) and two outer draining portions (Figures 1-3 and Paragraph 30: Regions 19 on opposite sides of the region containing 34).
While Stenhede et al. discloses the first and second heat exchanger plates as having peripheral portions (i.e. 34), while Stenhede et al. discloses the heat exchanger plates as bonded together (Paragraph 26), and while Stenhede et al. discloses what appears to be channels (34) defined by corrugations extending along one of the side portions and along the upper portion on the first and second plates (Figure 3 and Paragraph 36), Stenhede et al. does not explicitly teach or disclose the portions as defining mating abutment portions.
Mathur et al. teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (12) claim 22) each mating abutment portion defines at least one ridge extending along a direction (Figures 8 and 9, see also Figure 14).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the peripheral portions as disclosed by Stenhede et al. in the form of mating abutment portions as taught by Mathur et al. to improve plate package structural strength by operatively connecting a plurality of heat exchanger plates together at points within a circumferential edge.
Further, while Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, Stenhede et al. does not explicitly teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32), where the first heat exchanger plates further comprise -along 
While Stenhede et al. as modified by Knoll teaches components of adjacent draining channel flanges of the first and second heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction, Stenhede et al. as modified by Knoll does not teach or disclose components of adjacent draining channel flanges of the first heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction.

Stenhede et al. further discloses each of the draining channels (i.e. 19) has an inlet opening facing the upper portion of the circumferential edge portion (Annotated Figure 1 and Paragraph 30), the inlet opening having a mouth having a generally horizontal extension (Annotated Figure 1 and Paragraph 30: The inlet extends horizontally between a casing 1 and a portion of the heat exchanger plate package 10), where each of the draining channels has an outlet opening facing the lower portion of the circumferential edge portion (Annotated Figure 1 and Paragraph 30).


    PNG
    media_image1.png
    316
    456
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    294
    407
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    335
    464
    media_image3.png
    Greyscale

Regarding claim 2, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above, where the mating abutment portions (i.e. 34) are formed by ridges formed in the first heat exchanger plates and in the second heat exchanger plates (Paragraph 11: Corrugated ridges and valleys).
Regarding claims 3 and 14, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above.  While Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, Stenhede et al. does not explicitly teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where the heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32) and draining channel flanges (Figures 2 and Annotated Figure 8), where each of the draining channels -as seen in a cross section transverse to a longitudinal extension thereof- is defined by (i) a draining channel flange, an outer draining portion, and an abutment portion of one of the heat exchanger plates, and by (ii) an abutment portion and an outer draining portion of an adjacent second heat exchanger plate (Annotated Figure 8).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger plates as disclosed by Stenhede et al. with drain channel flanges as taught by Knoll to improve plate package structural strength by operatively connecting a plurality of heat exchanger plates together about a circumferential edge.
Regarding claims 4, 15, and 16, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above.  While Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, Stenhede et al. does not explicitly teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where the heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32) and draining channel flanges (Figures 2 and Annotated Figure 8), where a respective draining channel -as seen in a cross section transverse a longitudinal extension thereof- has a uniform cross-sectional geometry along the longitudinal extension (Figure 2 and Annotated Figure 8).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger plates as disclosed by Stenhede et al. with drain channel flanges as taught by Knoll to improve plate package structural strength by operatively connecting a plurality of heat exchanger plates together about a circumferential edge.
Regarding claims 5, 17, 18, and 19, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above.  While Stenhede et al. discloses the heat exchanger plates as having portions (i.e. 34) and while Stenhede et al. discloses the heat exchanger plates as bonded together (Paragraph 26), Stenhede et al. does not explicitly discloses that the portions of a heat exchanger plate of the first type sealingly abut the portions of a heat exchanger plate of the second type.

Regarding claim 9, Stenhede et al. discloses a plate package for a heat exchanger device as discussed above.  While Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, and while Stenhede et al. discloses the draining portion as extending past a transition (33) between the side portion (i.e. 43) and the lower portion (i.e. 42) of the circumferential edge portion (Figures 1-3), Stenhede et al. does not teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated 
Regarding claim 11, Stenhede et al. discloses a method comprising using the plate package according to claim 1 in a heat exchanger device (Paragraph 16: A method of use as an evaporator).
Regarding claims 12 and 23, Stenhede et al. discloses a heat exchanger device (Device of Figures 1-2), comprising: a shell (3) which forming a substantially closed inner space (2) and including an inner wall surface (i.e. as defined by an inner surface of the shell 3) facing the inner space (Figures 1-2), the heat exchanger device being arranged to include a plate package (10), the plate package including:
A plurality of first heat exchanger plates (Paragraph 28: A first heat exchanger plate comprises one plate of a pair of plates that define a fluid channel) and a plurality of second heat exchanger plates (Paragraph 28: A second heat exchanger plate comprises another plate of the pair of plates that define the fluid channel) arranged alternatingly in the plate package one on top another in a first direction (Annotated Figure 8, Figures 1-2, and Paragraph 28), where each of the first and second heat exchanger plates have a geometrical main extension plane (Annotated Figure 8 and 
Where each of the first and second heat exchanger plates has a circumferential edge portion including an upper portion (41), a lower portion (42) and two opposing side portions (43, 44) interconnecting the upper and lower portions (Figure 3),
Where each of the first and second heat exchanger plates further comprise, along at least a section of the opposing side portions, portions (34) (Paragraph 11: Corrugated ridges and valleys) extending along and at a distance from the circumferential edge portion (Figure 3), thereby separating each of the first plate interspaces into an inner heat transferring portion (Figures 1-3: Region containing 34) and two outer draining portions (Figures 1-3 and Paragraph 30: Regions 19 on opposite sides of the region containing 34).
While Stenhede et al. discloses the first and second heat exchanger plates as having peripheral portions (i.e. 34), while Stenhede et al. discloses the heat exchanger plates as bonded together (Paragraph 26), and while Stenhede et al. discloses what 
Mathur et al. teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (12) (Paragraphs 24-25: The first and second heat exchanger plates are configured in plate pairs that define a plurality of fluid channels), where the first and second heat exchanger plates form first (A) and second (B) plate interspaces (Figure 9), where the first and second heat exchanger plates further comprise -along at least a section of opposing side portions- mating abutment portions (40) (Figure 9: Elements 40 of adjacent plates mate/abut each other) extending along and at a distance from a circumferential edge portion (58), where the mating abutment portion form inner walls (i.e. define inner walls/surfaces of the first and second plates) (Figure 9), and where (claim 23) each mating abutment portion defines at least one ridge extending along a direction (Figures 8 and 9, see also Figure 14).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the peripheral portions as disclosed by Stenhede et al. in the form of mating abutment portions as taught by Mathur et al. to improve plate package structural strength by operatively connecting a plurality of heat exchanger plates together at points within a circumferential edge.

Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32), where the first heat exchanger plates further comprise -along at least a section of the opposing side portions- a draining channel flange extending from a circumferential edge portion in direction from a geometrical main extension plane (Figures 2 and Annotated Figure 8), and where draining channel flanges of the first heat exchanger plates are oriented in a same direction (Annotated Figure 8), and define an extension with a component in the first direction (Annotated Figure 8: The extension and component extend along the first direction) such that the components of adjacent draining channel flanges of the first and second heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction (Annotated Figure 8), and where the draining channel flanges form outer walls to the outer draining portions thereby transforming (i.e. defining) the outer draining portions as draining channels (Figures 2 and Annotated Figure 8: The draining channel flanges define walls that bound drain portions 32 in combination with element 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger plates as disclosed by Stenhede et al. with drain channel flanges as taught by Knoll to improve plate package structural strength by 
While Stenhede et al. as modified by Knoll teaches components of adjacent draining channel flanges of the first and second heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction, Stenhede et al. as modified by Knoll does not teach or disclose components of adjacent draining channel flanges of the first heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction.
Gaiser et al. (Figure 11) teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates arranged alternately in a first direction (Annotated Figure 11), where adjacent flanges of the first heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction (Annotated Figure 11).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and second heat exchanger plates as disclosed by Stenhede et al. as modified by Knoll such that only the flanges of the first heat exchanger plates abut each other as taught by Gaiser et al. to reduce heat exchanger manufacturing costs and weight by minimizing an amount of material necessary to form the heat exchanger.
Stenhede et al. further discloses each of the draining channels (i.e. 19) has an inlet opening facing the upper portion of the circumferential edge portion (Annotated Figure 1 and Paragraph 30), the inlet opening having a mouth having a generally horizontal extension (Annotated Figure 1 and Paragraph 30: The inlet extends horizontally between a casing 1 and a portion of the heat exchanger plate package 10), 
Regarding claims 21 and 24, Stenhede et al. discloses a plate package (10) for a heat exchanger device, comprising: a plurality of first heat exchanger plates (Paragraph 28: A first heat exchanger plate comprises one plate of a pair of plates that define a fluid channel) and a plurality of second heat exchanger plates (Paragraph 28: A second heat exchanger plate comprises another plate of the pair of plates that define the fluid channel) arranged alternatingly in the plate package, one on top of another in a first direction (Annotated Figure 8, Figures 1-2, and Paragraph 28), where each of the first and second heat exchanger plates have a geometrical main extension plane (Annotated Figure 8 and Figures 1-3: A plane in which each heat exchanger plate extends/lays -i.e. along a second direction-), and form first plate interspaces (12) arranged to permit a flow of a medium to be evaporated there through (Paragraph 28), and second plate interspaces (13) arranged to permit a flow of a fluid for evaporating the medium (Paragraph 28),
Where each of the first and second heat exchanger plates has a circumferential edge portion including an upper portion (41), a lower portion (42) and two opposing side portions (43, 44) interconnecting the upper and lower portions (Figure 3),
Where each of the first and second heat exchanger plates further comprise, along at least a section of the opposing side portions (34) (Paragraph 11: Corrugated ridges and valleys) extending along and at a distance from the circumferential edge portion (Figure 3), thereby separating each of the first plate interspaces into an inner heat transferring portion (Figures 1-3: Region containing 34) and two outer draining 
While Stenhede et al. discloses the first and second heat exchanger plates as having peripheral portions (i.e. 34), while Stenhede et al. discloses the heat exchanger plates as bonded together (Paragraph 26), and while Stenhede et al. discloses what appears to be channels (34) defined by corrugations extending along one of the side portions and along the upper portion on the first and second plates (Figure 3 and Paragraph 36), Stenhede et al. does not explicitly teach or disclose the portions as defining mating abutment portions.
Mathur et al. teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (12) (Paragraphs 24-25: The first and second heat exchanger plates are configured in plate pairs that define a plurality of fluid channels), where the first and second heat exchanger plates form first (A) and second (B) plate interspaces (Figure 9), where the first and second heat exchanger plates further comprise -along at least a section of opposing side portions- mating abutment portions (40) (Figure 9: Elements 40 of adjacent plates mate/abut each other) extending along and at a distance from a circumferential edge portion (58), where the mating abutment portion form inner walls (i.e. define inner walls/surfaces of the first and second plates) (Figure 9), and where (claim 24) each mating abutment portion defines at least one ridge extending along a direction (Figures 8 and 9, see also Figure 14).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the peripheral portions as disclosed by Stenhede et al. in the form of mating abutment 
Further, while Stenhede et al. discloses two outer draining portions (i.e. 19) as discussed above, Stenhede et al. does not explicitly teach or disclose a draining channel flange.
Knoll teaches a plate package (4) for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates (Annotated Figure 8), where the first and second heat exchanger plates form first (10) and second (26) plate interspaces, where there are two outer draining portions (Figures 1-4: Right and left drain portions 32), where the first heat exchanger plates further comprise -along at least a section of the opposing side portions- a draining channel flange extending from a circumferential edge portion in direction from a geometrical main extension plane (Figures 2 and Annotated Figure 8), and where draining channel flanges of the first heat exchanger plates are oriented in a same direction (Annotated Figure 8), and define an extension with a component in the first direction (Annotated Figure 8: The extension and component extend along the first direction) such that the components of adjacent draining channel flanges of the first and second heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction (Annotated Figure 8), and where the draining channel flanges form outer walls to the outer draining portions thereby transforming the outer draining portions into draining channels (Figures 2 and Annotated Figure 8: The draining channel flanges define walls that bound drain portions 32 in combination with element 6).  As a result it would have been obvious to 
While Stenhede et al. as modified by Knoll teaches components of adjacent draining channel flanges of the first and second heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction, Stenhede et al. as modified by Knoll does not teach or disclose components of adjacent draining channel flanges of the first heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction.
Gaiser et al. (Figure 11) teaches a plate package for a heat exchanger device, where the plate package includes a plurality of first and second heat exchanger plates arranged alternately in a first direction (Annotated Figure 11), where adjacent flanges of the first heat exchanger plates abut or overlap each other in a second direction perpendicular to the first direction (Annotated Figure 11).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and second heat exchanger plates as disclosed by Stenhede et al. as modified by Knoll such that only the flanges of the first heat exchanger plates abut each other as taught by Gaiser et al. to reduce heat exchanger manufacturing costs and weight by minimizing an amount of material necessary to form the heat exchanger.
Stenhede et al. further discloses each of the draining channels (i.e. 19) has an inlet opening facing the upper portion of the circumferential edge portion (Annotated Figure 1 and Paragraph 30), the inlet opening having a mouth having a generally .

Response to Arguments
Regarding the statements on page 9, line 13 to page 10, line 17:
Applicant’s statements regarding the disclosed invention are noted.
Regarding the arguments on page 10, lines 18-20:
Applicant alleges that the cited art does not teach or disclose amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
It is noted that amended claim 1 now amended to include each and every limitation from cancelled claims 7 and 8, where these limitations were identified as disclosed by Stenhede et al. on page 10 of the 6/16/2021 Office Action.
Regarding the statements on page 10, line 21 to page 12, line 5:
Applicant’s statements regarding the rejection of record are noted.
Regarding the arguments on page 12, line 6 to page 13, line 2:
Applicant alleges that one having ordinary skill in the art would not combine Gaiser with Stanhede and Knoll since the flanges of Gaiser serve the same function as the housings of Stanhede and Knoll.  Applicant's arguments have been fully considered but they are not persuasive.
The art of record discloses various plate heat exchangers that comprise first and second plates defining respective passages for first and second heat exchange fluids as 
Regarding the arguments on page 13, lines 3-8:
Applicant alleges that Stanhede cannot teach or disclose an inlet and an outlet for a draining channel since Stanhede does not teach or disclose a draining channel.  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the rejection of claims 1 and 22 above, Stanhede does indeed disclose a draining channel (Figures 1-3 and Paragraph 30: Regions 19 on opposite sides of the region containing 34).  These regions are disclosed as channels formed between the heat exchanger (10) and the housing (1).
Regarding the arguments on page 13, lines 9-13:
Applicant alleges that claims 21 and 21 are allowable for the same reasons that claim 1 is allowable.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.


Regarding the arguments on page 13, lines 14-18:
Applicant alleges that dependent claims 2-5, 7-9, 11, and 14-19 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763